Exhibit 10.4

 

October 21, 2004

 

Omega Protein Corporation and

Omega Protein, Inc.

1717 St. James Place, Suite 550

Houston, TX 77056

 

Re: Loan and Security Agreement dated as of December 20, 2000, as amended,
(“Loan Agreement”) by and among Omega Protein Corporation, Omega Protein, Inc.,
(individually “Borrower” or collectively, the “Borrowers”), Omega Shipyard,
Inc., Omega International Distribution Company, Protein Finance Company, Protein
Operating Company, Protein Securities Company and Protein (U.S.A.) Company,
(individually, “Guarantor” and collectively, the “Guarantors”), and Bank of
America, N.A. (“Bank” or “Lender”)

 

Gentlemen:

 

Capitalized terms and used herein but not defined shall have the respective
meanings given to such terms in the Loan Agreement.

 

The Loan Agreement is hereby amended by deleting Section 6(b) and substituting
the following in lieu thereof:

 

  (b) Net Capital Expenditures. Make Net Capital Expenditures during any fiscal
year which, in the aggregate, for both Borrowers, exceed $11,000,000; provided
however, that capital expenditures incurred with respect to the construction of
a fish oil refinery in Reedville, Virginia, to the extent such capital
expenditures are not financed by Bank or any other Person and do not exceed
$20,000,000 in the aggregate, shall be excluded from such limitation.

 

The Loan Agreement is further amended by deleting the definition of Fixed Charge
Coverage Ratio and substituting the following in lieu thereof:

 

“Fixed Charge Coverage Ratio” means (a) (i) EBITDA for the twelve month period
then ended, plus (ii) capital expenditures incurred during the twelve month
period then ended with respect to the construction of a fish oil refinery in
Reedville, Virginia, to the extent such capital expenditures are not financed by
Bank or any other Person and do not exceed $20,000,000 in the aggregate, divided
by (b) the sum of (without duplication) (i) interest expense, (ii) Net Capital
Expenditures, (iii) scheduled principal payments of Debt, and (iv) federal,
state, local and foreign income taxes (excluding deferred taxes), in each case
for Borrowers and their subsidiaries on a consolidated basis for the twelve
month period then ended.



--------------------------------------------------------------------------------

Please acknowledge your acceptance and agreement to the change by signing below
and returning to my attention at the Bank.

 

This letter amendment may be executed by the parties hereto in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one agreement.

 

BANK OF AMERICA, N.A. By:   /s/ Stuart A. Hall    

Stuart A. Hall

Vice President

 

Acknowledged and Agreed:

 

OMEGA PROTEIN CORPORATION (“Borrower”) By:   /s/ Robert W. Stockton

Name:

Title:

 

Robert W. Stockton

Executive Vice President and Chief Financial Officer

October 27, 2004

 

OMEGA PROTEIN, INC. (“Borrower”) By:   /s/ Clark A. Haner

Name:

Title:

 

Clark A. Haner

Vice President Controller and Administration

 

OMEGA SHIPYARD, INC. (“Guarantor”) By:   /s/ Clark A. Haner

Name:

Title:

 

Clark A. Haner

Vice President Controller and Administration

 

OMEGA INTERNATIONAL DISTRIBUTION COMPANY (“Guarantor”) By:   /s/ Clark A. Haner

Name:

Title:

 

Clark A. Haner

Vice President Controller and Administration

 

OMEGA FINANCE COMPANY (“Guarantor”) By:   /s/ Clark A. Haner

Name:

Title:

 

Clark A. Haner

Vice President Controller and Administration



--------------------------------------------------------------------------------

PROTEIN OPERATING COMPANY (“Guarantor”) By:   /s/ Clark A. Haner

Name:

Title:

 

Clark A. Haner

Vice President Controller and Administration

 

PROTEIN SECURITIES COMPANY (“Guarantor”) By:   /s/ Clark A. Haner

Name:

Title:

 

Clark A. Haner

Vice President Controller and Administration

 

PROTEIN (U.S.A.) COMPANY (“Guarantor”) By:   /s/ Clark A. Haner

Name:

Title:

 

Clark A. Haner

Vice President Controller and Administration